320 S.W.3d 724 (2010)
Maurice J. HOBSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93736.
Missouri Court of Appeals, Eastern District, Division Five.
September 21, 2010.
Scott Thompson, Office of State Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Maurice J. Hobson (Movant) appeals from the motion court's findings of fact, conclusions of law, and judgment denying Movant's motion for post-conviction relief and request for an evidentiary hearing, filed pursuant to Rule 24.035. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).